DISMISS; and Opinion Filed October 4, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-18-00045-CV

                             RUBY GOODACRE, Appellant
                                       V.
                         COURTYARDS AT KIRNWOOD, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-17-05543-C

                              MEMORANDUM OPINION
                            Before Justices Myers, Evans, and Brown
                                   Opinion by Justice Brown
        Appellant’s brief in this case is overdue. By postcard dated June 18, 2018, we notified

appellant that the time for filing her brief had expired and instructed her to file the brief with an

appropriate extension motion within ten days. We further cautioned appellant that failure to file

her brief within the specified time would result in dismissal of the appeal.

        To date, appellant has not filed a brief or otherwise communicated with the Court regarding

the status of the appeal. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 38.8(a)(1);

42.3(b), (c).




                                                   /Ada Brown/
180045F.P05                                        ADA BROWN
                                                   JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 RUBY GOODACRE, Appellant                          On Appeal from the County Court at Law
                                                   No. 3, Dallas County, Texas
 No. 05-18-00045-CV         V.                     Trial Court Cause No. CC-17-05543-C.
                                                   Opinion delivered by Justice Brown.
 COURTYARDS AT KIRNWOOD,                           Justices Myers and Evans participating.
 Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered this 4th day of October, 2018.




                                             –2–